Exhibit THIS AGREEMENT RELATES TO AN OFFERING OF SHARES PURSUANT TO REGULATIONS UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”). NONE OF THE SHARES TO WHICH THIS AGREEMENT RELATES HAVE BEEN REGISTERED UNDER THE ACT, AND, UNLESS SO REGISTERED, MAY ONLY BE OFFERED OR SOLD PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH ALL APPLICABLE SECURITIES LAWS. EASTERN RESOURCES, INC. SUBSCRIPTION AGREEMENT SUBSCRIPTION AGREEMENT (the "Agreement") made as of this day of , 2007 between Eastern Resources, Inc., a Delaware corporation, (the "Company"), and the undersigned (the "Subscriber"). WHEREAS, the Company is offering pursuant to Rule 506 promulgated pursuant to the Securities Act of 1933, as amended (the “Securities Act”), to investors in a private placement transaction (the “Offering”) of shares of the Company’s common stock, par value $0.001 per share (the “Shares” or the “Common Stock”); WHEREAS, the Subscriber desires to subscribe for, purchase and acquire from the Company and the Company desires to sell and issue to the Subscriber, the number of Shares set forth on the signature page of this Agreement upon the terms and conditions and subject to the provisions hereinafter set forth; WHEREAS, Thomas Hanna and Dylan Hundley, (collectively, the “Producers”) are expected to subscribe for Common Stock in exchange for causing Steve Kampmann and Matt Smollen to sell and assign (“Assignment”) the literary property currently entitled “Buzz Kill” to the Company; WHEREAS, the Company and Gottbetter & Partners, LLP (the “Escrow Agent”) will enter into an Escrow Agreement (the “Escrow Agreement”) to provide for the safekeeping of funds received and documents executed in connection with the Offering; and WHEREAS, the Escrow Agent shall continue to hold the proceeds of the Offering in escrow pending the closing of a subscription agreement with Producers and the Assignment, such proceeds to be returned to Subscriber, without interest on or deduction therefrom, if a subscription agreement with Producers and Assignment are not accepted on or before July 31, 2007. NOW, THEREFORE, for and in consideration of the mutual premises contained herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto agree as follows: I. SUBSCRIPTION FOR SHARES; REPRESENTATIONS BY AND COVENANTS OF SUBSCRIBER 1.1Purchase and Sale of the Shares.Subject to the terms and conditions of this Agreement, the Subscriber subscribes for and agrees to purchase and acquire from the Company and the Company agrees to sell and issue to the Subscriber such number of Shares which is set forth on the signature page hereof at the purchase price of $0.10 per Share (the “Purchase Price”) 1.2Completion and Closing of the Offering.The Offering will be completed upon the subscriptions of Subscriber and Producers, and the Assignment.Except as otherwise provided herein, the Offering will close (the “Closing”) upon the later of the Assignment, and the Subscriber and Producers execution of subscription agreements. 1.3Subscription Procedure.To complete a subscription for Shares, the Subscriber must fully comply with the subscription procedures provided in this Section 1.3. (a)Transaction Documents.The Subscriber shall review, complete and execute this Agreement and deliver such Transaction Documents to the Escrow Agent at the address provided below. Executed agreements may be delivered to the Escrow Agent by facsimile using the facsimile number provided below if the Investor immediately thereafter confirms receipt of such transmission with the Escrow Agent and delivers the original copies of the agreements and questionnaire to the Escrow Agent as soon as practicable thereafter. Escrow Agent – Mailing Address and Facsimile Number: Gottbetter & Partners, LLP 488 Madison Avenue, 12th
